

Memorandum    Exhibit 10(ee)
Northrop Grumman Aerospace Systems                










To:    Janis Pamiljans
Subject:    Retention Incentive
cc:    Heidi Hendrix
 

From: Heather Wilson


Data: March 1, 2016





As a key employee of Northrop Grumman Systems Corporation (the "Company") and
for the criticality you provide in your leadership position as the General
Manager for Strategic Systems, it is important for your continued commitment and
retention through the stand­ up of operations in our Melbourne, Florida
facility. As part of our efforts, the Company wishes to offer you a Retention
Incentive to retain your services as a Company employee for approximately
two-years from the date of this Agreement through December 31, 2017 (the
"Retention Period").


The Retention Incentive consists of two (2) Retention Bonus payments, each in
the gross amount of one-hundred thousand dollars, ($100,000.00). Each payment
will be subject to legally required and applicable withholdings. You will be
eligible to receive each of these Retention Bonus payments within 30-days of the
following schedule:




•
First Retention Payment of $100,000 within 30-days of April 1, 2016,

•
Second Retention Payment of $100,000 within 30-days of April 1, 2017.





Your eligibility to receive each of these Retention Bonus payments is contingent
on you complying with all the Bonus Conditions listed below.





--------------------------------------------------------------------------------






Since these Retention Bonus payments will occur prior to your satisfying all of
the Bonus Conditions, you agree to repay the net amount of all advanced
Retention Bonus payments you received in the event that you fail to satisfy all
of the Bonus Conditions listed below, except as provided below regarding the
Company terminating you without Cause. You acknowledge and understand that if
you fail to satisfy all of the Bonus Conditions listed below you will not be
eligible to receive any additional Retention Bonus payments.


You will be eligible to receive any of the Retention Bonus payments only if you
satisfy all of the following conditions ("Bonus Conditions") as described below:
•
You remain continuously and actively employed by the Company (except for


legally protected absences) through the Retention Period above and are not
terminated for Cause; and
•
You establish Melbourne, Florida as your primary work location no later than
February 15, 2016; and

•
You remain in this new role and do not transfer to or accept another position
within the Company, unless the transfer is authorized in advance and in writing
by the Vice President Human Resources; and

•
You continue to provide your best efforts on assigned tasks while performing in
accordance with expected standards of performance; and

•
You continue to comply with the policies, practices and procedures relevant to
your employment with the Company.

Nothing in this Agreement shall constitute a guarantee of continued employment
or limit in any way the Company's right to terminate your employment. However,
in the event the Company terminates your employment without Cause prior to the
end of the Retention Period, you shall be entitled to retain the Retention
incentive payments you received only if you sign a full waiver of claims against
the Company. "Cause" means any of the following: (i) your continued
unsatisfactory performance after being given written notice of performance
deficiencies, or (ii) your commission of an act of serious misconduct, or (iii)
your conviction of any felony.
In addition, the following terms apply to this Agreement:
•
Any dispute regarding this Agreement shall be resolved in accordance with the
arbitration procedures set forth in Corporate Procedure H103A, except that the
parties shall share equally the fees and costs of the arbitrator.



•
You agree to keep the terms and conditions of this Agreement confidential.
However, you may disclose the terms of this Agreement in response to a lawfully
issued subpoena, to any inquiry by a taxing authority or as otherwise required
by law. You may also






--------------------------------------------------------------------------------




disclose the terms of this Agreement to your immediate family members, and to
your financial or legal advisors, provided, however; that if you make such a
disclosure to an immediate family member or financial or legal advisor, you
agree to inform the recipient of the confidentiality of the terms and conditions
of this Agreement.


•
This Agreement constitutes the entire agreement and understanding between you
and the Company with regard to the Retention Incentive, and it supersedes all
prior discussions, agreements and understandings regarding this matter. This
Agreement does not nullify or replace any other agreement that you have entered
into with the Company. This Agreement shall bind the Company's successors and
assigns.








--------------------------------------------------------------------------------









This Agreement shall be construed in accordance with and governed by the laws of
the State of Florida.
If you agree to the terms of this Agreement, please sign and date it where
indicated below and return the original to me prior to February 12, 2016 March
15, 2016. We must have a signed copy of this agreement in order to initiate the
first scheduled payment listed above.










AGREED TO:


Janis Pamiljans


Date:



